DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 07/14/2021.
Claims 21 has been cancelled. Claims 1 – 20, 22 – 30 are renumbered as 1 – 29 respectively.
Allowable Subject Matter
Claims 1 – 20, 22 – 30 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 28 and 29, a method, system including the teaching of “storing the acquired portions of raw log data from the at least one log file in a second format that is different from the first format; …generating a search query including the search criterion input via the graphical user interface element; and correlating, by the computer, at least one of the stored performance measurements with at least one of the stored portions of raw log data from the at least one log file, based on a correlation criterion, wherein said correlating includes in response to the search query including the search criterion input via the graphical user interface element, applying the search query to the stored performance measurements in the first format and the stored portions of log data in the second format that is different from the first format
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is the closest art:
Krassovsky et al (U.S. 2006/0048101 A1) discloses a method system for correlating performance data and data in a trace file (log data) in common format (using a converter before correlating step). Krassovsky does not teaches “storing the acquired portions of raw log data from the at least one log file in a second format that is different from the first format … applying the search query to the stored performance measurements in the first format and the stored portions of log data in the second format that is different from the first format”, as in the claim invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161